
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3954
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To release Federal reversionary interests
		  retained on certain lands acquired in the State of Florida under the
		  Bankhead-Jones Farm Tenant Act, to authorize the interchange of National Forest
		  System land and State land in Florida, to authorize an additional conveyance
		  under the Florida National Forest Land Management Act of 2003, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Florida National Forest Land
			 Adjustment Act of 2010.
		2.Release of deed
			 restrictions on certain lands acquired under the Bankhead-Jones Farm Tenant Act
			 in Florida
			(a)FindingsCongress
			 finds the following:
				(1)Certain lands in
			 the State of Florida were conveyed by the United States to the State under the
			 authority of section 32(c) of the Bankhead-Jones Farm Tenant Act
			 (7 U.S.C.
			 1011(c)), and now are part of the Blackwater River and
			 Withlacoochee State Forests.
				(2)The lands were
			 conveyed to the State subject to deed restrictions that the lands could be only
			 used for public purposes.
				(3)The deed
			 restrictions impede the ability of the State to remedy boundary and
			 encroachment problems involving the lands.
				(4)The release of the
			 deed restrictions by the Secretary of Agriculture (hereafter referred to as the
			 Secretary) will further the purposes for which the lands are
			 being managed as State forests and will alleviate future Federal
			 responsibilities with respect to the lands.
				(b)Release
			 requiredSubject to valid
			 existing rights, and such reservations as the Secretary considers to be in the
			 public interest, the Secretary shall release, convey, and quitclaim to the
			 State of Florida, without monetary consideration, all rights, title, and
			 remaining interest of the United States in and to those lands within or
			 adjacent to the Blackwater River and Withlacoochee State Forests that were
			 conveyed to the State under the authority of section 32(c) of the
			 Bankhead-Jones Farm Tenant Act (7 U.S.C. 1011(c)) or under any other
			 law authorizing conveyance subject to restrictions or reversionary interests
			 retained by the United States.
			(c)Terms and
			 conditionsThe conveyances authorized by subjection (b) are
			 subject to the following terms and conditions:
				(1)The State shall
			 cover or reimburse the Secretary for reasonable costs incurred by the Secretary
			 to make the conveyances, including title searches, surveys, deed preparation,
			 attorneys’ fees, and similar expenses. The Secretary may not seek reimbursement
			 for administrative overhead costs.
				(2)By accepting the
			 conveyances authorized by this section, the State agrees—
					(A)that all net
			 proceeds from any sale, exchange, or other disposition of the real property
			 subject to deed restrictions shall be used by the State for the acquisition of
			 lands or interests in lands within or adjacent to units of the state forest and
			 park systems;
					(B)to affirmatively
			 address and resolve boundary encroachments in accordance with State law for the
			 affected State forests; and
					(C)to indemnify and
			 hold the United States harmless with regard to any boundary disputes related to
			 any parcel released under this section.
					3.Interchange
			 involving National Forest System land and State land in Florida
			(a)FindingsThe
			 Congress finds the following:
				(1)There are
			 intermingled Federal and State lands within units of the National Forest System
			 in Florida that are of comparable quantity and quality and of approximately
			 equal value.
				(2)Interchanging
			 these lands would be in the public interest by facilitating more efficient
			 public land management.
				(b)Approximately
			 equal value definedIn this section, the term
			 approximately equal value means a comparative estimate of the
			 value between lands to be interchanged, regarding which, without the necessity
			 of an appraisal, the elements of value, such as physical characteristics and
			 other amenities, are readily apparent and substantially similar.
			(c)Land interchange
			 authorized
				(1)AuthorizationSubject to valid existing rights, if the
			 State of Florida offers to convey to the United States those State lands
			 designated for interchange on the two maps entitled State of
			 Florida—U.S. Forest Service Interchange—January, 2009 and title to such
			 lands is otherwise acceptable to the Secretary of Agriculture, the Secretary
			 shall convey and quitclaim to the State those National Forest System lands in
			 the Ocala National Forest and the Apalachicola National Forest designated for
			 interchange on the maps.
				(2)MapsThe
			 maps referenced in paragraph (1) shall be available for public inspection in
			 the office of the Chief of the Forest Service and in the office of the
			 Supervisor of the National Forests in Florida for a period of at least 5 years
			 after completion of the land interchanges authorized by this section.
				(d)Terms and
			 conditionsAny land interchange under this section shall be
			 subject to such reservations and rights-of-way as may be mutually acceptable to
			 the Secretary and the authorized officer of the State.
			(e)Replacement
			 landIn the event that any of the designated lands are in whole
			 or part found to be unacceptable for interchange under this section due to
			 title deficiencies, survey problems, the existence of hazardous materials, or
			 for any other reason, the Secretary and the authorized officer of the State may
			 substitute or modify the lands to be interchanged insofar as it is mutually
			 agreed that the lands are of comparable quality and approximately equal
			 value.
			4.Additional land
			 disposal under Florida National Forest Land Management Act of 2003
			(a)Disposal
			 authorizedIn accordance with the provisions of the Florida
			 National Forest Land Management Act of 2003 (Public Law
			 108–152; 117 Stat. 1919), the Secretary of Agriculture may
			 convey, by means of sale or exchange, all right, title, and interest of the
			 United States in and to a parcel of land comprising approximately 114 acres,
			 located within Township 1 South, Range 1 West, section 25, Leon County,
			 Florida, and designated as tract W–1979.
			(b)Use of
			 proceeds
				(1)Tract
			 W–1979The Secretary shall use the proceeds derived from any sale
			 of tract W–1979, as authorized by subsection (a), only—
					(A)to acquire lands
			 and interests in land for inclusion in the Apalachicola National Forest;
			 and
					(B)to cover the
			 disposal costs incurred by the Secretary to carry out the sale of such
			 tract.
					(2)Certain other
			 tractsWith respect to tract
			 A–943, tract A–944, and tract C–2210, as described in paragraphs (5), (6), and
			 (16) of subsection (b) of section 3 of the Florida National Forest Land
			 Management Act of 2003 and authorized for sale by subsection (a) of such
			 section, being lands having permanent improvements and infrastructure, the
			 Secretary may use the net proceeds derived from any sale of such tracts to
			 acquire, construct, or maintain administrative improvements for units of the
			 National Forest System in Florida.
				5.Required
			 designation in PAYGO ActsThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010 (Public Law 111–39; 124 Stat. 8),
			 shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
	
		
			Passed the House of
			 Representatives March 17, 2010.
			Lorraine C. Miller,
			Clerk
		
	
